DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent July 28, 2022, claim(s) 1-3, 6, 7, 10-13, 15-21, and 24-26 is/are pending in this application; of these claim(s) 1, 11, and 18 is/are in independent form.  Claim(s) 1, 11, and 18 is/are currently amended; claim(s) 2, 3, 10, 12, 13, 15-17, and 19-21 is/are previously presented; claim(s) 24-26 are new; claim(s) 4, 5, 8, 9, 14, 22, and 23 is/are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  May 3, 2022.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.

Regarding 35 U.S.C. 101, Applicant argues that their claimed invention involves solving a user-interface problem similar to Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018).  The Examiner respectfully disagrees because a user-interface is merely implicit in the Applicant’s claims.  The independent claims merely recite an abstract idea of causing the output of a subset.  The claims do not reflect the purported improvement to a user interface because no user interface is described.  Therefore, the rejection is not withdrawn.
Regarding 35 U.S.C. 103, Applicant argues that US 2007/0253678 A1 (“Sarukkai”) in view of US 2009/0125534 A1 (“Morton”) does not teach or suggest two different content sources for the first content item and the second content item.  The Examiner respectfully disagrees because of paragraph [0009] of Sarukkai.  Specifically, Para [0009] teaches: “According to a further embodiment of the invention, the caption and subtitle content are segmented using preexisting divisions in the VOB file associated with the extracted caption and subtitle content.”  The Examiner argues that the different VOB file subdivisions contain separated caption and subtitle source.  This is based on the Examiner’s interpretation that the “source” can be a physical source of the content in separate sections of the physical VOB file prior to being read.  Therefore, the rejection is not withdrawn.
	Regarding the nonstatutory double patenting rejections, the Applicant has amended the claims without filing a terminal disclaimer.  The amended claims are rejected for similar reasons as in the previous Office Actions and no terminal disclaimer has been filed.  Therefore, the rejection is not withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities:  The sixth line of the claim has a colon after the word “descriptions” yet a semicolon may have been intended.  Claims 12, 13, and 15-17 are objected to because they depend from claim 11 and incorporate the typographical error that is objected to.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 10-13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As to the independent claims 1, 11, and 18, the claim(s) recite(s) a mental process that does not require a computer. This judicial exception is not integrated into a practical application because the only additional elements are insignificant extra-solution activity that is necessary to carry out the mental process, including receiving information, storing information, and outputting information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extra-solution activity of sending messages over a network is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) and the extra-solution activity of storing information is well-understood, routine, and conventional according to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
	As to dependent claims 2-4, 6-8, 10, 15-17, 20, 22, and 23, the claims incorporate the rejection from the corresponding independent claim and merely modifies the mental process itself, without any additional elements beyond the abstract idea.  As to dependent claims 11, 13, 19, and 21, the claims incorporate the rejections of the independent claims and merely add insignificant extra-solution activity as noted below.  As to claim 12, the claims modify the mental process with one element and add extra-solution activity the other element as noted below:

	As to claim 1, a method comprising:
receiving, from a first content source, transcript of a content item (pre-solution activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
receiving a plurality of different descriptions of the content item from a second content source (pre-solution activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
generating a plurality of different subsets of the content item corresponding to the different descriptions (a mental process that does not require a computer), wherein each subset is generated by:
determining, by a computing device for each term in a corresponding description:
a relevance interval for the corresponding term wherein the relevance interval is based on a similarity measurement between the corresponding term and one or more other terms of the transcript (a mental process that does not require a computer); and
receiving a query indicative of criteria for searching the subset (extra-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)); 
determining, based on the criteria, that a first subset is relevant to the criteria (a mental process that does not require a computer); and
causing, based on the query, output of the first subset of the content item (post-solution storage activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 2, the method of claim 1, wherein the similarity measurement comprises a statistical measurement of term co-occurrence in corpus data (a mental process that does not require a computer).

As to claim 3, the method of claim 1, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of a second and by removing the first sub-interval from the first subset (a mental process that does not require a computer).

As to claim 6, the method of claim 1, comprising:
removing a first relevance interval from the subset based on a size of the first relevance interval, an overlap of the first relevance interval with another relevance interval of subset, an adjacency of the first relevance interval with another relevance interval of the subset, or a content item location of the first relevance interval (a mental process that does not require a computer).
 
As to claim 7, the method of claim 1, wherein combining the corresponding terms to generate the subset for the description further comprises:
merging a second relevance interval from the determined relevance intervals with a third relevance interval from the corresponding terms based on an overlap of the second relevance interval with the third relevance interval or an adjacency of the second relevance interval with the third relevance interval (a mental process that does not require a computer).
 
As to claim 10, the method of claim 1, wherein selecting the relevance intervals for the terms, of the transcript comprises finding, for at least one term of the transcript, a term in the description that is a synonym with at least one term in the description (a mental process that does not require a computer).

As to claim 11, a method comprising:
receiving, from a first content source, a transcript of a content item (pre-solution activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
receiving, from a plurality of remote different users, a plurality of different descriptions of the content item from a second content source (pre-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
generating a plurality of different subsets of the content item corresponding to the different descriptions (a mental process that does not require a computer):
for each description, of the plurality of descriptions:
selecting relevance intervals for terms, of the transcript, that correspond to terms in the description (a mental process that does not require a computer);
combining the selected relevance intervals to generate a subset for the description (a mental process that does not require a computer); and
causing storing of the subset for the sentences; and
receiving a query indicative of criteria for searching the searchable index (extra-solution activity of storing in memory, which is well-understood, routine, and conventional according to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)); 
determining, based on the criteria and the searchable index, that a first subset is relevant to the criteria (a mental process that does not require a computer); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the first subset (post-solution storage activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 12. the method of claim 11, wherein receiving the description of the content item comprises accessing an electronic program guide (EPG) entry for the content item, wherein the EPG entry comprises plot lines of the content item (a mental process that does not require a computer); and
receiving the description of the content item from the EPG entry (extra-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 13, the method of claim 11, wherein receiving the description is performed based on one of accessing a website that indicates the description or downloading the description from a server (pre-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 15, the method of claim 11, wherein selecting the relevance intervals for the terms, of the transcript, that correspond to the terms in the sentence comprises selecting at least one term of the transcript that is a synonym with at least one term of the sentence (a mental process that does not require a computer).

As to claim 16, the method of claim 11, further comprising removing a first relevance interval from the subset or merging a second relevance interval from the corresponding terms with a third relevance interval from the corresponding terms (a mental process that does not require a computer).

As to claim 17, the method of claim 11, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of another subset and by removing the first sub-interval from the first subset (a mental process that does not require a computer).

As to claim 18, a method comprising:
receiving, from a first content item, a transcript of a content item (pre-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
determining, by a computing device, a relevance interval for each term of the transcript, wherein the relevance interval is based on a similarity measurement between the term and one or more other terms of the content item (a mental process that does not require a computer);
receiving, from a plurality of different users and from a second content source, uploads of a plurality of descriptions of the content item (pre-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014));
for each description:
determining a subset of terms from the description (a mental process that does not require a computer);
for each term in the subset of terms:
selecting a term, from the transcript, that matches the terms in the subset of terms (a mental process that does not require a computer); and
combining the located relevance intervals to generate a first subset for the first subset of terms (a mental process that does not require a computer); and
receiving a query indicative of criteria for searching the searchable index (extra-solution activity of storing in memory, which is well-understood, routine, and conventional according to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)); 
determining, based on the criteria and the searchable index, that the subset of terms relevant to the criteria (extra-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the subset (post-solution storage activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
 
As to claim 19, the method of claim 18, wherein receiving the description comprises: accessing an electronic program guide (EPG) entry for the content item; and retrieving the description from the EPG entry (extra-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 20, the method of claim 18, wherein, for a first term of the transcript, the relevance interval is based on a comparison of the first term with terms in sentences of the transcript that are adjacent to a sentence comprising the first term (a mental process that does not require a computer).
	
As to claim 21, the method of claim 1, wherein receiving the description of the content item comprises: accessing an electronic program guide (EPG) entry for the content item; and retrieving the description from the EPG entry (extra-solution receiving activity necessary to carry out the mental process that is well-understood, routine, and conventional according to buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

As to claim 24, the method of claim 1, wherein the plurality of different descriptions is received in conjunction with program listings from a third-party server (non-functional descriptive material that is used in abstract mental process).

As to claim 25, the method of claim 1, wherein the plurality of different descriptions is supplied by one or more users of the content item (non-functional descriptive material that is used in abstract mental process).

As to claim 26, the method of claim 1, wherein the transcript comprises closed captioning information (non-functional descriptive material that is used in abstract mental process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-13, and 15-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0253678 A1 (“Sarukkai”) in view of US 2009/0125534 A1 (“Morton”).

	As to claim 1, Sarukkai teaches a method comprising:
	receiving, from a first content source (Sarukkai Para [0009]: from a first VOB subdivision source; the Examiner interprets that the “source” can be a physical source of the content in separate sections of the physical VOB file prior to being read), a transcript of a content item (the Examiner interprets that subtitles are specific type of transcript that appear on a screen; Sarukkai Para [0058]: receiving subtitles of a content item);
receiving a plurality of different descriptions of the content item (Sarukkai Para [0058]: receiving captions of a content item) from a second content source (Sarukkai Para [0009]: from a second VOB subdivision source);
generating a plurality of different subsets of the content item corresponding to the different descriptions (Sarukkai Para [0059]: determining, from the captions of the narrative video, terms that indicate the narrative theme are extracted from the captions such as <dogs barking>), wherein each subset is generated by:
determining, by a computing device for each term in a corresponding description (Sarukkai Para [0059]: for example, the narrative theme “dogs barking”):
a corresponding term in the transcript (Sarukkai Para [0059]: determining emotes indexed for the subtitles in the inverted index; note that the inverted index has entries for both captions and subtitles for each emote);
a relevance interval for the corresponding term (Sarukkai Para [0058]: determining an inverted emote index) wherein the relevance interval (Sarukkai Para [0058]: wherein the segments of words that are relevant to the “emote”) is based on a similarity [[ (Sarukkai Para [0058]: based on similarity between the emote and the terms of the subtitles; note that the inverted index has entries for both captions and subtitles in one index); and
receiving a query indicative of criteria for searching the subset (Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria that a first subset is relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a relevant video segment); and
causing, based on the query, output of the first subset of the content item (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
	However, Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 2, Sarukkai in view of Morton teaches the method of claim 1, wherein the similarity measurement comprises a statistical measurement of term (Sarukkai Para [0059]: terms are extracted from the subtitles) co-occurrence in corpus data (Morton Para [0216]: the similarity measurements include statistical occurrence frequency and mutual information).

As to claim 3, Sarukkai in view of Morton teaches the method of claim 1, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of a second subset and by removing the first sub-interval from the first subset (Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because merging relevance intervals helps prevent manual processing for relevance determinations (See Morton’s Abstract).

As to claim 6, Sarukkai in view of Morton teaches the method of claim 1, comprising:
removing a first relevance interval from the subset based on a size of the first relevance interval (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant), an overlap of the first relevance interval with another relevance interval of the subset (Morton Para [0254] removing overlapping intervals by merging using a union algorithm), an adjacency of the first relevance interval with another relevance interval of the subset (Morton Para [0205]: connecting consecutive relevance intervals), or a content item location of the first relevance interval (this limitation is part of a list of elements recited in the alternative, therefore only one element needs to be mapped for this rejection).

As to claim 7, Sarukkai in view of Morton teaches the method of claim 1, wherein combining the corresponding terms to generate the subset for the description further comprises:
merging a second relevance interval from the determined relevance intervals with a third relevance interval from the corresponding terms based on an overlap of the second relevance interval with the third relevance interval (Morton Para [0254] removing overlapping intervals by merging using a union algorithm) or an adjacency of the second relevance interval with the third relevance interval (Morton Para [0205]: connecting consecutive relevance intervals).

As to claim 10, Sarukkai in view of Morton teaches the method of claim 1, wherein selecting the relevance intervals for the terms, of the transcript, comprises finding, for at least one term of the transcript, a term in the description that is a synonym with at least one term in the description (Morton Para [0216]: the similarity measurements include mutual information, which is functionally equivalent to a synonym to the computer; the Examiner argues that the specific semantic properties of a “synonym” are non-functional descriptive matter).

As to claim 11, Sarukkai teaches a method comprising:
receiving, from a first content source (Sarukkai Para [0009]: from a first VOB subdivision source; the Examiner interprets that the “source” can be a physical source of the content in separate sections of the physical VOB file prior to being read), a transcript of a content item (the Examiner interprets that subtitles are specific type of transcript that appear on a screen; Sarukkai Para [0058]: receiving subtitles of a content item);
receiving, from a plurality of remote different users, a plurality of different descriptions of the content item (Sarukkai Para [0058]: receiving captions of a content item; Para [0008] provides evidence that captions are non-dialogue content) from a second content source (Sarukkai Para [0009]: from a second VOB subdivision source), comprising a plurality of sentences (the Examiner interprets that sentence fragments like “walk the dog” and “animal scene” are a type of sentences that is a “sentence fragment”):
generating a plurality of different subsets of the content item corresponding to the different descriptions (Sarukkai Para [0059]: determining, from the captions of the narrative video, terms that indicate the narrative theme are extracted from the captions such as <dogs barking>):
for each description, of the plurality of descriptions (Sarukkai Para [0059]: for example, the narrative theme “dogs barking”):
selecting relevance intervals for terms, of the transcript, that correspond to terms in the description (Sarukkai Para [0059]: determining emotes indexed for the subtitles in the inverted index; note that the inverted index has entries for both captions and subtitles for each emote);
combining the selected relevance intervals to generate a subset for the description (Sarukkai Para [0059]: combining elements of the inverted index to form a total inverted index for the subtitles and captions corresponding to each emote); and
causing storing of the subset as part of a searchable index; (Sarukkai Para [0061]: storing a query-ready inverted index)
receiving a query indicative of criteria for searching the searchable index (Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria and the searchable index, that a first subset is relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a relevant video segment); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the first subset (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
However, Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 12, Sarukkai in view of Morton teaches method of claim 11, wherein receiving the description of the content item comprises accessing an electronic program guide (EPG) entry for the content item (Sarukkai Para [0008]: accessing an entry in a Video Object (VOB) file maintained on a DVD), wherein the EPG entry comprises plot lines of the content item (the Examiner interprets “plot lines” to be nonfunctional descriptive material; nevertheless, see Sarukkai Para [0008]: the Video Object File (VOB) comprises entries that are ASCII characters forming one or more terms or phrases); and
receiving the description of the content item from the EPG entry (Sarukkai Para [0008]: receiving the captions of the content from an entry in a Video Object (VOB) file maintained on a DVD).

As to claim 13, Sarukkai in view of Morton teaches the method of claim 11, wherein receiving the description is performed based on one of accessing a website that indicates the description or downloading the description from a server (Sarukkai Para [0025]- [0026]: the video object files, along with their plot metadata, are retrieved over a network, which entails accessing and downloading, such as by file transfer protocol).

As to claim 15, Sarukkai in view of Morton teaches the method of claim 11, wherein selecting the relevance intervals for the terms, of the transcript, that correspond to the terms in the sentence comprises selecting at least one term of the transcript that is a synonym with at least one term of the first sentence (Morton Para [0216]: the similarity measurements include mutual information, which is functionally equivalent to a synonym to the computer; the Examiner argues that the specific semantic properties of a “synonym” are non-functional descriptive matter).

As to claim 16, Sarukkai in view of Morton teaches the method of claim 11, further comprising removing a first relevance interval from the subset (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant) or merging a second relevance interval from corresponding terms with a third relevance interval from the corresponding terms (Morton Para [0254] removing overlapping intervals by merging using a union algorithm; Morton Para [0205]: connecting consecutive relevance intervals).

As to claim 17, Sarukkai in view of Morton teaches the method of claim 11, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of another subset (Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm) and by removing the first sub-interval from the first subset (Morton et al.: Para [0254]: determining that short relevance intervals are irrelevant).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because merging relevance intervals helps prevent manual processing for relevance determinations (See Morton’s Abstract).

As to claim 18, Sarukkai teaches a method comprising:
receiving, from a first content source (Sarukkai Para [0009]: from a first VOB subdivision source; the Examiner interprets that the “source” can be a physical source of the content in separate sections of the physical VOB file prior to being read), a transcript of a content item (the Examiner interprets that subtitles are specific type of transcript that appear on a screen; Sarukkai Para [0058]: receiving subtitles of a content item);
determining, by a computing device, a relevance interval for each term of the transcript (Sarukkai Para [0058]: determining an inverted emote index), wherein the relevance interval (Sarukkai Para [0058]: wherein the segments of words that are relevant to the “emote”) is based on a similarity [[ (Sarukkai Para [0058]: based on similarity between the emote and the subtitles; note that the inverted index has entries for both captions and subtitles in one index);
receiving, from a plurality of different users, and from a second content source (Sarukkai Para [0009]: from a second VOB subdivision source) a plurality of descriptions of the content item (Sarukkai Para [0058]: receiving captions of a content item);
for each description (Sarukkai Para [0059]: for example, the narrative theme “dogs barking”):
determining a subset of terms from the description (Sarukkai Para [0059]: determining terms that indicate the narrative theme by extracting from the captions such as <dogs barking>);
for each term in the subset of terms:
selecting a term, from the transcript, that matches the terms in the subset of terms (Sarukkai Para [0059]: determining emotes indexed for the subtitles in the inverted index; note that the inverted index has entries for both captions and subtitles for each emote); and
locating a relevance interval for the selected term from the transcript (Sarukkai Para [0059]: determining emotes indexed for the subtitles in the inverted index)
combining the located relevance interval to generate a subset for the subset of terms; (Sarukkai Para [0059]: combining elements of the inverted index to form a total inverted index for the subtitles and captions corresponding to each emote); and
		causing storing of the subset as part of a searchable index (Sarukkai Para [0059]: determining emotes indexed for the subtitles in the inverted index; note that the inverted index has entries for both captions and subtitles for each emote);
receiving a query indicative of criteria for searching the searchable index (Sarukkai Para [0061]: receiving a query using the inverted index); 
determining, based on the criteria and the searchable index, that the subset of terms relevant to the criteria (Sarukkai Para [0061]: determining, based on the query and the inverted index, a video segment); and
causing, based on the query, output of one or more portions, of the content item, that correspond to the subset (Sarukkai Para [0065]: causing a display of the search results from the inverted index).
However, Sarukkai does not teach that the similarity is based on a measurement.  Nevertheless, Morton teaches that the similarity is based on a measurement (Morton Para [0057]: the relevance interval is based on a "relevance magnitude" between the interval portion and the indexing term information representation; see Morton Para [0216] for a description of the similarity measurement of the relevance magnitude calculation).
Sarukkai and Morton are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of Sarukkai to include the teachings of Morton because similarity measurements can be used to enhance relevance scores for complex queries (See Morton Para [0057]).

As to claim 19, Sarukkai in view of Morton teaches the method of claim 18, wherein receiving the description comprises:
accessing an electronic program guide (EPG) entry for the content item (Sarukkai Para [0008]: accessing an entry in a Video Object (VOB) file maintained on a DVD); and
retrieving the description from the EPG entry (Sarukkai Para [0008]: extracting a caption from an entry in a Video Object (VOB) file maintained on a DVD).

As to claim 20, Sarukkai in view of Morton teaches the method of claim 18, wherein, for a first term of the transcript, the relevance interval is based on a comparison of the first term with terms in sentences of the transcript that are adjacent to a sentence comprising the first term (Morton Para [0205]: connecting consecutive relevance intervals; Morton Para [0254] further clarifies that overlapping intervals are to be merged and joined using a union algorithm).

As to claim 21, Sarukkai in view of Morton teaches the method of claim 1, wherein receiving the description of the content item comprises: accessing an electronic program guide (EPG) entry for the content item (Sarukkai Para [0008]: accessing an entry in a Video Object (VOB) file maintained on a DVD); and retrieving the summary from the EPG entry (Sarukkai Para [0008]: extracting a caption from an entry in a Video Object (VOB) file maintained on a DVD).

As to claim 24, Sarukkai in view of Morton teaches the method of claim 1, wherein the plurality of different descriptions is received in conjunction with program listings from a third-party server (Sarukkai Para [0025]: the plurality of captions is received with non-functional descriptive material in a VOB file from a server via File Transfer Protocol).

As to claim 25, Sarukkai in view of Morton teaches the method of claim 1, wherein the plurality of different descriptions is supplied by one or more users of the content item (Sarukkai Para [0054]: the plurality of different captions is supplied by one or more users on the Internet).

As to claim 26, Sarukkai in view of Morton teaches the method of claim 1, wherein the transcript comprises closed captioning information (Morton Para [0070]: the caption may be closed captioning information).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 10-12 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,467,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Application claims one or more genus of the species claimed in the reference.  Note that some of the elements of the claim were interpreted as non-functional descriptive matter for the purposes of this rejection.

U.S. Application 16/552,375
US 10,467,289 B2
1.  A method comprising:
	receiving, from a first content source, transcript of a content item;
     receiving a plurality of different descriptions of the content item from a second content source;
     generating a plurality of different subsets of the content item corresponding to the different descriptions, wherein each subset is generated by:
determining, by a computing device, for each term in a corresponding description:
a corresponding term in the transcript; and
a relevance interval for a corresponding term wherein the relevance interval is based on a similarity measurement between the corresponding term and one or more other terms of the transcript; and
receiving a query indicative of criteria for searching the subset; 
determining, based on the criteria that a first subset is relevant to the criteria; and
causing, based on the query, output of the first subset of the content item.

1. A method comprising: determining, by a computing device and for each term in a first plurality of terms selected from a dialog of a content item, a relevance interval for the term by identifying one or more portions of the dialog that are relevant to the term based on a similarity measurement for a first term in the one or more portions, the first term being different from the term, wherein the determining results in relevance intervals for the first plurality of terms; determining, from a textual description of the content item, a second plurality of terms; determining relevance intervals for the second plurality of terms by searching, based on the second plurality of terms, the relevance intervals for the first plurality of terms; determining a first composite relevance interval by removing a first relevance interval from the relevance intervals for the second plurality of terms or by merging a second relevance interval from the relevance intervals for the second plurality of terms with a third relevance interval from the relevance intervals for the second plurality of terms; receiving, after storing the first composite relevance interval as part of a searchable index, a query associated with content currently being viewed by a user; determining, based on the query and the searchable index, the first composite relevance interval; and causing, based on the query, display of a first portion of the content item that corresponds to the first composite relevance interval. 
2. The method of claim 1, wherein the similarity measurement comprises a statistical measurement of term co-occurrence in corpus data.

 2. The method of claim 1, wherein the similarity measurement comprises a statistical measurement of term co-occurrence in corpus data, wherein a transcript of the content item comprises the dialog, and wherein the method further comprises: receiving the transcript of the content item; and storing the relevance intervals for the first plurality of terms in a database; wherein the textual description comprises a user-provided description of the content item; wherein the searching, based on the second plurality of terms, the relevance intervals for the first plurality of terms comprises determining that one of the first plurality of terms matches one of the second plurality of terms.
3. The method of claim 1, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of a second subset and by removing the first sub-interval from the first subset.

 3. The method of claim 1, wherein the second plurality of terms indicates a first theme, wherein the first composite relevance interval indicates one or more first portions of the content item relevant to the first theme, and wherein the method further comprises: preparing the searchable index to associate the first composite relevance interval with the first theme; and wherein the query indicates a theme associated with the content currently being viewed by the user.
6.  The method of claim 1, comprising:
removing a first relevance interval from the subset based on a size of the first relevance interval, an overlap of the first relevance interval with another relevance interval of the subset, an adjacency of the first relevance interval with another relevance interval of the subset, or a content item location of the first relevance interval.

 6. The method of claim 1, wherein determining the first composite relevance interval is performed by: removing the first relevance interval from the relevance intervals for the second plurality of terms based on a size of the first relevance interval, an overlap of the first relevance interval with another relevance interval of the relevance intervals for the second plurality of terms, an adjacency of the first relevance interval with another relevance interval of the relevance intervals for the second plurality of terms, or a content item location of the first relevance interval. 
7. The method of claim 1, wherein combining the corresponding terms to generate the subset for the description further comprises:
merging a second relevance interval from the determined relevance intervals with a third relevance interval from the corresponding terms based on an overlap of the second relevance interval with the third relevance interval or an adjacency of the second relevance interval with the third relevance interval.

 7. The method of claim 1, wherein determining the first composite relevance interval is performed by: merging the second relevance interval with the third relevance interval based on an overlap of the second relevance interval with the third relevance interval or an adjacency of the second relevance interval with the third relevance interval. 
10. The method of claim 1, wherein selecting the relevance intervals for the terms, of the transcript, comprises finding, for at least one term of the transcript, a term in the description that is a synonym with at least one term in the description.

See co-occurrence of terms in the claim 2.  The Examiner argues that co-occurrence of terms is functionally equivalent to synonymous terms when implemented by the computer algorithm.
11. A method comprising:
receiving, from a first content source, a transcript of a content item;
receiving, from a plurality of remote different users, a plurality of different descriptions of the content item from a second content source;
generating a plurality of different subsets of the content item corresponding to the different descriptions;
for each description, of the plurality of descriptions:
selecting relevance intervals for terms, of the transcript, that correspond to terms in the description;
combining the selected relevance intervals to generate a subset for the description; and
causing storing of the subset as part of a searchable index;
receiving a query indicative of criteria for searching the searchable index; 
determining, based on the criteria and the searchable index, that a first subset is relevant to the criteria; and
causing, based on the query, output of one or more portions, of the content item, that correspond to the first subset.

1. A method comprising: determining, by a computing device and for each term in a first plurality of terms selected from a dialog of a content item, a relevance interval for the term by identifying one or more portions of the dialog that are relevant to the term based on a similarity measurement for a first term in the one or more portions, the first term being different from the term, wherein the determining results in relevance intervals for the first plurality of terms; determining, from a textual description of the content item, a second plurality of terms; determining relevance intervals for the second plurality of terms by searching, based on the second plurality of terms, the relevance intervals for the first plurality of terms; determining a first composite relevance interval by removing a first relevance interval from the relevance intervals for the second plurality of terms or by merging a second relevance interval from the relevance intervals for the second plurality of terms with a third relevance interval from the relevance intervals for the second plurality of terms; receiving, after storing the first composite relevance interval as part of a searchable index, a query associated with content currently being viewed by a user; determining, based on the query and the searchable index, the first composite relevance interval; and causing, based on the query, display of a first portion of the content item that corresponds to the first composite relevance interval. 
12. The method of claim 11, wherein receiving the description of the content item comprises accessing an electronic program guide (EPG) entry for the content item, wherein the EPG entry comprises plot lines of the content item; and
receiving the description of the content item from the EPG entry.

The Examiner argues that electronic programming guides are non-functional descriptive matter and have little patentable weight.
15. The method of claim 11, wherein selecting the relevance intervals for the terms, of the transcript, that correspond to the terms in the sentence comprises selecting at least one term of the transcript that is a synonym with at least one term of the sentence.
See co-occurrence of terms in the claim 2.  The Examiner argues that co-occurrence of terms is functionally equivalent to synonymous terms to the computer algorithm.
16. The method of claim 11, further comprising removing a first relevance interval from the subset or merging a second relevance interval from the corresponding terms with a third relevance interval from the corresponding terms.

See claim 1.
17. The method of claim 11, further comprising:
filtering the first subset by determining that a first sub-interval of the first subset overlaps with a second sub-interval of another subset and by removing the first sub-interval from the first subset.

See claim 1.
18. A method comprising:
receiving, from a first content source, a transcript of a content item;
determining, by a computing device, a relevance interval for each term of the transcript, wherein the relevance interval is based on a similarity measurement between the term and one or more other terms of the content item;
receiving, from a plurality of different users and from a second content source, a plurality of descriptions of the content item;
for each description:
determining a subset of terms from the description;
for each term in the subset of terms:
selecting a term, from the transcript, that matches the terms in the subset of terms; and
locating a relevance interval for the selected term from the transcript;
combining the located relevance intervals to generate a subset for the first subset of terms;
receiving a query indicative of criteria for searching the searchable index; 
determining, based on the criteria and the searchable index, that the subset of terms relevant to the criteria; and
causing, based on the query, output of one or more portions, of the content item, that correspond to the subset.

1. A method comprising: determining, by a computing device and for each term in a first plurality of terms selected from a dialog of a content item, a relevance interval for the term by identifying one or more portions of the dialog that are relevant to the term based on a similarity measurement for a first term in the one or more portions, the first term being different from the term, wherein the determining results in relevance intervals for the first plurality of terms; determining, from a textual description of the content item, a second plurality of terms; determining relevance intervals for the second plurality of terms by searching, based on the second plurality of terms, the relevance intervals for the first plurality of terms; determining a first composite relevance interval by removing a first relevance interval from the relevance intervals for the second plurality of terms or by merging a second relevance interval from the relevance intervals for the second plurality of terms with a third relevance interval from the relevance intervals for the second plurality of terms; receiving, after storing the first composite relevance interval as part of a searchable index, a query associated with content currently being viewed by a user; determining, based on the query and the searchable index, the first composite relevance interval; and causing, based on the query, display of a first portion of the content item that corresponds to the first composite relevance interval. 
19. The method of claim 18, wherein receiving the description comprises: accessing an electronic program guide (EPG) entry for the content item; and retrieving the description from the EPG entry.

The Examiner argues that electronic programming guides are non-functional descriptive matter and have little patentable weight.
20. The method of claim 18, wherein, for a first term of the transcript, the relevance interval is based on a comparison of the first term with terms in sentences of the transcript that are adjacent to a sentence comprising the first term.

See claim 1.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,467,289 B2 in view of US 2007/0253678 A1 (“Sarukkai”).

13.  The method of claim 11, wherein receiving the description is performed based on one of accessing a website that indicates the description or downloading the description from a server.

Sarukkai Para [0025]- [0026]: the video object files, along with their plot metadata, are retrieved over a network


U.S. Patent No. 10,467,289 B2 and Sarukkai are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention of the claimed invention to modify the teachings of U.S. Patent No. 10,467,289 B2 to include the teachings of Sarukkai because network-based retrieval enables more content variety than local storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record and pertains to unclaimed features:
US 2014/0320742 A1:  identification of metadata associated with a TV program
US 2021/0349944 A1: video annotations based on a feature keyword model
US 2010/0318532 A1:  See Figure 3 for inverted indices for video retrieval.
	US 2007/0198508 A1:  See Figure 3 and 6 for text extraction in intervals of videos.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        December 15, 2022